Holden, J.,
delivered the opinion of the court.
Appellant, Betty Jones, appeals here firom a judgment in favor of appellee in the circuit court of Monroe county, where she sued the appellee railway company for damages for. being wrongfully ejected from one of its trains.
The record shows the following state of facts testified to in the court below: The appellant, Betty Jones, a negro woman, was in Prattville, Ala., a town on appel-lee’s railway line, and desired to return to her home in Aberdeen, Miss. Her husband in Aberdeen purchased from the agent of appellee at Aberdeen a written order ■on the agent of appellee at Prattville, Ala., for. a ticket for Betty from Prattville to Aberdeen. This order, which required Betty to call on the agent at Prattville and secure a ticket, was sent to her by her husband, and when she received it, being unable to read, thought it was a ticket, and she went to the depot and boarded a pássenger train of the appellee for Aberdeen. Before getting on this train she showed this order, which she thought was a ticket, to the colored porter of the train, who was standing at the steps of the. car where colored passengers get on, and was told by the porter, after he *289had inspected the order, to get on the train. After the train started the conductor came through the train, collecting tickets, and this order was presented to him by the appellant, and he took it, and, after he had finished his other business of collecting tickets, he came back to the appellant and said: “What in the devil do you want to get on here with this thing?” And she replied: “It is sent from Aberdeen; it is a ticket.” The conductor kept the order, and when the train was approaching Booth, a small station, the colored porter came into the car where appellant was riding and had her get off at this station. Neither the conductor nor the porter demanded that the appellant pay her fare or get off and secure a ticket. She says that she did not pay any money for passage; that the conductor did not ask for any. She was put off at this little station, where she suffered great inconvenience and discomfort, and had to remain there until the next day. She claims to have had nothing to eat nor water to drink, and suffered otherwise while there at Booth. With this state of facts before the lower court, a peremptory instruction was granted to the railroad company instructing the jury to find for the defendant.
The appellant assigns and urges two grounds for a reversal of the judgment of the lower court: First, that the appellee was guilty of negligence through its porter in permitting and inviting the appellant to get on the train after the porter had inspected the written order which appellant showed to him before she got on; second, that the appellee was guilty of negligence through its agent, the conductor, in wrongfully ejecting the appellant without first demanding her fare and giving her an opportunity to pay for passage after discovering that the written order was not good for transportation. We deem it necessary only to pass on the second proposition.
We have been unable to find any case in our state that expressly decides the point here involved, although *290the case of Railroad Co. v. Sanderson, 99 Miss. 148, 54 So. 885, 46 L. R. A. (N. S.) 352, may be a point by inference. But in Robson v. New York, etc., R. Co., 21 Hun (N. Y.) 387, it is held, in a case similar in its facts to the one here, that the conductor “exceeded his authority in putting the plaintiff off without demanding fare, and giving him an opportunity to pay it.” This ruling is well sustained by other authorities, and we think that it is reasonable and sound.
This rule is particularly applicable to the case before us here, in view of the facts that the appellant was an ignorant negro woman, traveling alone, her ignorance and inexperience being necessarily apparent to the conductor, and she having gotten upon the train by mistake as to her ticket, and being a passenger thereon acting in good faith; and the conductor, under these circumstances, when he found that the written Order, which, as exhibited in this record, looks very much like a railroad coupon ticket, could not be used for transportation, he should have done the reasonable and customary thing of demanding of Betty Jones that she pay her fare or get off and buy a ticket at the next station. The conductor did nothing of this sort, but, after having taken the written order from appellant, and using toward her certain language that is not generally considered exactly proper for a conductor to use toward a passenger, he kept the written order and took it away with him, and afterwards sent the porter in, who had appellant take her bundles and get off the train at a strange place, where she was compelled to undergo considerable discomfort and suffering.
We think that, under the facts and circumstances in this case, the appellant was a passenger acting in good faith, and was wrongfully ejected from the train, for which she had a right of recovery, and the lower court erred in granting the peremptory instruction for the appellee.
Reversed and remanded.